Russell, Chief Justice.
1. It is left to the sound discretion of the trial court to determine whether or not a child of tender years is a competent witness; and where the court examines a child as to its understanding of the nature of an oath and decides that it is competent to'testify, this court will not interfere, where it does not appear that such discretion has been manifestly abused. Code, §§ 38-1607; 38-1610; Moore v. State, 79 Ga. 498 (3), 502 (5 S. E. 51); Beebee v. State, 124 Ga. 775 (53 S. E. 99); Young v. State, 125 Ga. 584 (4), 586 (54 S. E. 82); Frasier v. State, 143 Ga. 322 (85 S. E. 124) ; Bell v. State, 164 Ga. 292 (2) (138 S. E. 238) ; Style v. State, 175 Ga. 95 (165 S. E. 7).
2. The verdict was authorized by the evidence, and the court did not err in overruling the motion for new trial.

Judgment affirmed.


All the Justices coneiw.

B. G. Hays, for plaintiff in error.
B. A. Patterson, solicitor-general, Hooper <Si Hooper, M. J. Yeomans, attorney-general, B. J. Glower, and B. G. Arnall, contra.